                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

EDMUNDO ESPINOZA,
AN INDIVIDUAL,                                 §
                                               §
                      PLAINTIFF,               §
                                               §        Case No. 19-CV-1805-E-BK
V.                                             §
                                               §
STEVEN EUGENE HUMPHRIES,                       §
AKA STEVEN HUMPHRIES AND                       §
STEVEN H. HUMPHRIES, AN                        §
INDIVIDUAL,                                    §
                                               §
                      DEFENDANT.               §
                                               §

 ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION OF
              THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions and a recommendation in

this case. Defendant filed objections, and the District Court has made a de novo review of those

portions of the proposed findings and recommendation to which objection was made. The

objections are overruled, and the Court ACCEPTS the Findings, Conclusions and

Recommendation of the United States Magistrate Judge.

       SO ORDERED this 30th day of June, 2021.



                                                   _________________________________
                                                   ADA BROWN
                                                   UNITED STATES DISTRICT JUDGE
